DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of making modifications to a game. The method itself can be performed mentally. Furthermore, the modification sets one of the parameters of a wagering contract. Thus, it is a method of organizing human activities.
This judicial exception is not integrated into a practical application because: 
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the gaming machine, processor, computing device, display, input device, server, and network are all generic. (See below.) Generic computers, their components, and generic networks are incapable of adding “significantly more” since the Alice decision.
Applicant’s specification shows that the computer (with all of its constituent components) upon which the abstract idea is implemented is generic:
[0021] For purposes of this disclosure “gaming machine” or “machine” shall mean any electronic game of chance. By way of a non-exhaustive list of examples, the machine may be a physical or online slot, video poker game, bingo game, any Class II or Class III game, an electronic pull-tab game, etc. It may be a personal computer, tablet, smart phone, stand-alone machine in a casino or other establishment.

[0028] As illustrated in FIG. 1, each of the computing devices 10/20/25 may be implemented in any suitable computing system or group of computing systems to implement the techniques and methods disclosed herein. FIG. 2 is a block diagram depicting examples of implementations of such computing devices. The computing device 200 may include a processor 210 that is communicatively coupled to a memory 220 and that executes computer-executable program code and/or accesses information stored in memory 220 or storage 230. The processor 210 may include a microprocessor, an application-specific integrated circuit (“ASIC”), a state machine, or other processing device. The processor 210 may include one processing device or more than one processing device. Such a processor 210 may include or may be in communication with a computer-readable medium, which stores instructions that, when executed by the processor 210, cause the processor to perform the operations described herein.

[0037] Insofar as embodiments described above are implemented, at least in part, using a computer system, it will be appreciated that a computer program for implementing at least part of the described methods and/or the described systems is envisaged as an aspect of the technology. The computer system may be any suitable apparatus, system or device, electronic, optical, or a combination thereof. For example, the computer system may be a programmable data processing 

The specification also makes it plain that the network is generic:
[0030] The computing device 200 may also include external or internal devices such as input or output devices. For example, the computing device is shown with an input/output (“I/O”) interface 240 that can receive input from input devices or provide output to output devices. A communication interface 250 may also be included in the computing device 200 and may include any device or group of devices suitable for establishing a wired or wireless data connection to one or more data networks. Non-limiting examples of the communication interface 250 include an Ethernet network adapter, a modem, and/or the like. The computing device 200 may transmit messages as electronic or optical signals via the communication interface 250. The clock 260 is configured to identify time stamps for events. A bus 270 may also be included to communicatively couple one or more components of the computing device 200.

The server is not described as being anything except a generic computer.
From reading the claims and the specification, it is evident that Applicant is trying to claim an abstract idea. Applicant’s claims and specification make it clear that Applicant is trying to claim the idea of making any change whatsoever to one or more attributes of a computer program implementing a game application based on (unspecified) criteria involving a player (whether human or not) in any sport or game ever played – past or present. 
The specification makes it clear that absolutely any attribute may be changed:
[0026] For purposes of this disclosure “attribute” shall mean one or more features provided by the gaming machine such as but not limited to average payout percentage, available games, available jackpots, available reels, available lines, number of spins, rules of the game (e.g. dealer sticks/hits on soft seventeen, or 2× or 3× odds on 2 and/or 12 in craps), available bonus rounds, etc.

Applicant does not provide any indication whatsoever of the method used to carry out this idea. There is not a single concrete example in the specification. These are the hallmarks of attempting to claim an idea instead of an invention.
This is not to say that Applicant’s idea is bad, but the Office cannot issue patents for ideas. 
As a small entity, Examiner hopes you will appreciate candor. As written, the claims cannot overcome the §101 rejection. The specification does not support claims to anything other than a remote and abstract idea. Furthermore, even if the claims could be brought out of the realm of total abstractness, they are unlikely to overcome the §101 hurdle. 
As written, the claims fall squarely into paragraph 4(e) above because it does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception. But even if that were changed, Applicant does not provide a technical solution to a technical problem.  
It may well be that Applicant’s idea would attract more players. It might make the games more entertaining. But these are not technical problems and Applicant does not provide a technical solution to these non-technical problems. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached for a fantasy sports slot machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799